Citation Nr: 0731671	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  99-11 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, secondary 
to either surgical repair of the left inguinal hernia, or to 
medications prescribed for various service-connected 
disabilities.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 3, 1981, to 
September 4, 1981, and from December 1990 to July 1991, with 
several subsequent periods of active (ACDUTRA) and inactive 
duty for training (INACDUTRA) as a member of the Army 
National Guard.



This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that denied 
service connection for hypertension, secondary to either 
surgical repair of the left inguinal hernia, or to 
medications prescribed for various service-connected 
disabilities.  The Board remanded the claim for additional 
development in April 2006.

In a December 2006 communication, the veteran claimed an 
effective date earlier than April 1, 2002, for the award of a 
10 percent disability rating for the post-operative scar 
associated with the surgical repair of his left inguinal 
hernia.  The Board refers this claim to the RO for 
appropriate action.


FINDING OF FACT

The veteran's hypertension first manifested many years after 
his last period of active duty for training and is unrelated 
to his active duty, ACDUTRA, or to any aspect thereof, 
including surgical repair of a left inguinal hernia, or to 
medications prescribed for various service-connected 
disabilities.


CONCLUSION OF LAW

Hypertension was not incurred in active duty or ACDUTRA and 
is not proximately due to or the result of a left inguina 
hernia repair or medications taken for service-connected 
disabilities.  38 U.S.C.A. §§ 1131; 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including hypertension, will be rebuttably presumed if they 
are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  The 
presumptions of service connection, however, applies only to 
active service, and does not apply to periods of inactive 
duty for training or for periods of active duty for training.  
38 U.S.C.A. § 1112.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2006).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 309, 314 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For VA purposes, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
millimeters or greater, and isolated systolic hypertension 
means that the systolic blood pressure is predominantly 160 
millimeters or greater with a diastolic blood pressure of 
less than 90 millimeters.  38 C.F.R. § 4.104, Note (1) 
(2006).  

The veteran's service medical records for the period of 
active duty for training from June 3, 1981, to September 4, 
1981, do not demonstrate findings of elevated blood pressure.  
His service medical records for the period of active duty 
from December 1990 to July 1991, however, reflect several 
instances of elevated blood pressure.  On February 1, 1991, 
the veteran had a blood pressure reading of 140/100.  On 
February 26, 1991, he similarly had a reading of 140/100.  
There is a note on the February 26, 1991, record which 
indicates that the veteran had had his blood pressure checked 
regularly as an outpatient and that his blood pressure 
consistently had been 120/82.  Subsequent readings taken on 
March 26, 1991, and on June 10, 1991, were 136/86 and 132/90, 
respectively.  There are no further entries in the veteran's 
service medical records demonstrating elevated blood 
pressure.  The veteran's service medical records do not 
demonstrate a diagnosis of hypertension.  Although the 
veteran had several instances of elevated blood pressure 
during his last period of active duty, there is no indication 
in his service medical records that he had consistently 
elevated readings sufficient to warrant a diagnosis of 
hypertension.  As hypertension was not diagnosed in service, 
the Board finds that chronicity in service is not established 
in this case.  38 C.F.R. § 3.303(b).  
 
As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
hypertension.  38 C.F.R. § 3.303(b).  The first post-service 
blood pressure reading of record is dated on VA examination 
in March 1996.  At that time, the veteran had a blood 
pressure reading of 138/82.  On September 26, 1996, he had a 
reading of 131/72.  On VA examination in August 2002, he had 
a blood pressure reading of 140/90.  He was advised to change 
his lifestyle, including to lose weight and to decrease his 
salt intake but he was not prescribed medication.  On October 
24, 2002, he was prescribed medication for control of 
"mild" hypertension.  No blood pressure reading, however, 
was given as of that date.  

The record otherwise reflects that the veteran has undergone 
surgical repair of a left inguinal hernia on two occasions, 
most recently in January 2002, and that he has been 
prescribed medications primarily classified as analgesics.  
For a period of time following his second surgery, he was 
prescribed Cafergot and Neurontin for possible inguinal 
neuropathy.

In February 2007, VA obtained an opinion addressing whether 
the veteran's hypertension was related to either the surgical 
repair of his left inguinal hernia or to medications 
prescribed for various service-connected disabilities, 
including atopic eczema, major depressive disorder, migraine 
headaches associated with the post-operative left inguinal 
hernia, left inguinal neuropathy, left-sided varicocele 
associated with the post-operative left inguinal hernia, the 
residuals of the post-operative left inguinal hernia, a 
recurrent left inguinal hernia, genitofemoral neuropathy, the 
post-operative residuals of the removal of a cyst from the 
chest wall, and for erectile dysfunction.  After reviewing 
the veteran's claims file, the examiner determined that the 
elevated blood pressure readings in his service medical 
records were likely anomalies in view of the fact that 
multiple subsequent blood pressure readings were normal.  The 
examiner opined that the veteran did not develop even mild 
established hypertension until 2002, and current clinical 
records did not establish that the veteran currently had 
significant hypertension.  With regard to whether the 
veteran's current hypertension was related to the surgical 
repair of his left inguinal hernia, the examiner stated that 
he was not aware of any evidence indicating that surgical 
procedures such as a herniorraphy would result in 
hypertension.  With regard to whether the veteran's 
hypertension had developed as a result of any of the 
medications prescribed for any of his various service-
connected disabilities, the examiner concluded that none of 
the medications the veteran had been prescribed were known to 
cause hypertension.  Based upon his review of the file and 
relevant medical principles, the examiner determined that the 
veteran had mild essential hypertension that first manifested 
in 2002 that was less likely than not related to either the 
surgical repair of the left inguinal hernia or to any of the 
medications the veteran had been prescribed for any of his 
various service-connected disabilities.

The first clinical evidence of a diagnosis of hypertension is 
dated in August 2002, many years after his separation from 
service.  That is more than one year following the veteran's 
separation from active duty and service connection on a 
presumptive basis is not warranted.  Despite elevated blood 
pressure readings, hypertension was not diagnosed in service 
or within the first year following separation from service.  
In fact, a physician review of the records places the 
earliest presence of hypertension in 2002.  In view of the 
lengthy period without treatment, there is no evidence of a 
continuity of treatment following service, and this weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no evidence establishing a medical nexus 
between military service and the veteran's hypertension, 
including to the surgical repair of a left inguinal hernia, 
or to medications prescribed for various service-connected 
disabilities.  Indeed, the February 2007 VA examiner found 
that the veteran's essential hypertension first manifested 
many years after his separation from service, and found that 
there was no medical basis for a relationship between his 
hypertension and the surgical repair of his left inguinal 
hernia, or to the medications prescribed for his various 
service-connected disabilities.  There is no contrary 
evidence of record.  Thus, service connection for 
hypertension is not warranted.

The Board has considered the veteran's assertions that his 
hypertension is related to his service.  However, as a 
layperson, the veteran is not competent to give a medical 
opinion on causation or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 
Vet. App. 183 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (layperson is generally not capable of opining on 
matters requiring medical knowledge).  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced. Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2004 and April 2005; 
a rating decision in October 2004; and a statement of the 
case in June 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the May 2007 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.




ORDER

Service connection for hypertension is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


